United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3530
                      ___________________________

                    Grinnell Mutual Reinsurance Company

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                                  David Rambo

                           lllllllllllllllllllll Defendant

                                 Terry Reynolds

                    lllllllllllllllllllll Defendant - Appellant

Rodger Smith; Carla Smith; Ellie Slater; Jean Shown; Faye Shown; Roger Brown;
                                Claudine Brown

                         lllllllllllllllllllll Defendants
                      ___________________________

                              No. 14-3596
                      ___________________________

                    Grinnell Mutual Reinsurance Company

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                        David Rambo; Terry Reynolds

                          lllllllllllllllllllll Defendants
Rodger Smith; Carla Smith; Ellie Slater; Jean Shown; Faye Shown; Roger Brown;
                                Claudine Brown

                      lllllllllllllllllllll Defendants - Appellants
                                       ____________

                     Appeals from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                           Submitted: December 16, 2015
                             Filed: December 29, 2015
                                   [Unpublished]
                                  ____________

Before MURPHY, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Grinnell Mutual Reinsurance Company is the reinsurer for insurance policies
held by Terry Reynolds and David Rambo. In this action it seeks a declaratory
judgment that there was no coverage for claims brought against Reynolds and Rambo
by Rodger Smith and six other homeowners in a Missouri state court action. A
magistrate judge1 granted summary judgment for Grinnell, and Smith and Reynolds
appeal. We affirm.

      In the underlying lawsuit, the Smith plaintiffs alleged that Rambo and Reynolds
were liable for nuisance and other harms caused by the operation of their swine and


      1
      The Honorable Matt J. Whitworth, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
poultry farms. The magistrate judge concluded that the pollution liability exclusion
in Rambo’s policy, as well as the business activities and custom feeding exclusions
in Reynolds’s policy, were unambiguous and precluded coverage for the claims
against them.

       We conclude upon de novo review that the magistrate judge did not err in
granting summary judgment. See United Fire & Cas. Co. v. Titan Contractors Serv.,
Inc., 751 F.3d 880, 883 (8th Cir. 2014) (summary judgment standard); id. at 883–84
(standard for interpretation of an insurance policy under Missouri law). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-